DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Thus “a pretreatment units in claims 1-10. Corresponding structure is disclosed in at least instant Figure 2 as appropriate programmed general-purpose computer module.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al. (US 2016/0266074) in view of Sarwar et al. (US Patent No. 9,341,638) and further in view of Tokunage et al. (US Patent Application Publication No. 2013/0009988).
 Regarding claim 1, Uno discloses a pretreatment apparatus comprising [see figure 1; sample treatment]: a pretreatment unit [See para 0050 and Figs. 2 and 3;  in the simultaneous screening of residual agricultural chemicals, the kinds of surrogates to be added are previously specified. The analysis operator prepares those kinds of surrogates and adds them to the unknown sample as either the clean-up spike or syringe spike. In the case of the clean-up spike, after the various surrogates are added to the unknown sample (at the stage labeled “Surrogate (A)” in FIG. 1), a predetermined sample pretreatment operation (e.g. the extraction, purification, condensation, or constant-volume sampling of some of the analytes) is performed to prepare a sample to be analyzed. The prepared sample is put in the micro-syringe 11. In the case of the syringe spike, after the aforementioned sample pretreatment operation is completed, the various surrogates are added to the pretreated sample (at the stage labeled “Surrogate (13)” in FIG. 1) to eventually obtain a sample to be put in the micro-syringe 11 as the target of the analysis (Step S11)]; an analysis condition input unit configured to receive an analysis condition input [see paragraph  [0051] – “The analysis operator using the input unit 6 enters and sets the selection of either the clean-up spike or syringe spike as one of the measurement conditions. In the case of the clean-up spike, the content of the sample pretreatment operation which is planned to be used (or has been performed) should also be entered and set (Step S12). It is convenient to configure the system so that the analysis operator can perform these entering and setting tasks by selecting 
a communication unit configured to transmit to the analysis device the analysis condition received by the analysis condition input unit [Paragraph [0054] – “The quantitative determination processor 34 reads, from the calibration curve database 35, a calibration curve corresponding to the type of spike and the content of the sample pretreatment operation (in the case of the clean-up spike) specified by the analysis operator in Step S12 as well as to the kind of analyte. It compares the calculated peak area ratio with the calibration curve to determine the concentration of the analyte of interest. Such a process of determining the concentration with reference to the calibration curve is similarly performed for each analyte of interest until the quantities of all analytes are determined (Step S14),”]; a control unit configured to control the pretreatment unit, and control the analysis device based on the analysis condition transmitted to the analysis device [[Paragraph [0054] – “Ultimately, the result of the quantitative determination of each analyte is displayed on the screen of the display unit 7 along with the result of the GC/MS analysis, the mass chromatogram.” Paragraph [0060] – “The display window 50 includes: a chromatogram display area 51 (uppermost) for showing a chromatogram (total ion chromatogram or mass chromatogram); a spectrum display area 52 (middle left) for showing 
Sarwar discloses a setting unit configured to set setting information for the pretreatment unit and the analysis device [see col. 6, lines 16-18 and figure 4; a samples list screen, and the display screen mainly includes a setting/input display section 510. Included in addition to this section are a status display section 501 which represents status of the apparatus, a date, and other 
a display unit configured to display a setting screen for inputting the setting information at the setting information input unit, the display unit being configured to display icons each corresponding to a process step of a series of process that can specify an order of performing the series of process steps [see col. 7, lines 52-55; the user could easily be aware of the information through an displayed icon and a button with its color changed before opening the screen. For example, if a message to be sent to other operators exists in an unread state, this can be notified to the user by change of the icon display of the Workflow Call/Close button 507 to a display of an email icon], display an icon for a first shutdown step and an icon for a second shutdown step in association with the icons each corresponding to a process step of the series of process steps [see col. 4, lines 65-67 and figure 6; The reduced workflow display screen shown in FIG. 4 represents a samples list screen, and the display screen mainly includes a setting/input display section 510. Included in addition to this section are a status display section 501 which represents status of the apparatus, a date, and other information, a global menu display section 506 which indicates, for example, a measurement starting or ending instruction to the automatic analyzer, and a status-monitoring button display section 504 which includes various buttons such as Reagent, Samples Rack, Calibration, Data Monitor, and Quality Control., the first shutdown step being performed when the pretreatment unit and the analysis device end the process steps without causing an error [see figure 6; enables the maximized workflow display and the reduced 
It would have been obvious to one of an ordinary skill in the art, having the teachings of Uno and Sarwar before the affective filing date of the claimed invention to modify, the sample pretreatment system of Uno to include an automatic analyzer, as taught by Sarwar with a reasonable expectation of success. The motivation for configuration, the automatic analyzer enables every user to perform working steps easily and reliably by switching the display, irrespective of the skill level of the user as an operator of the apparatus and the display/input section is adapted to selectively present a maximized workflow display and a reduced workflow display and a position of the specific operation or work in a sequence that the entire series of operations and works are processed
Uno and Sarwar do not teach the second shutdown step being performed when the pretreatment unit and the analysis device end the process steps as an error is caused while the process steps are performed, and when a user selects one of the icons each corresponding to a process step of the series of process steps, the icon for the first shutdown step, and the icon for 
Tokunaga discloses the second shutdown step being performed when the pretreatment unit and the analysis device end the process steps as an error is caused while the process steps are performed [see paras 0048; 0054 and figure 5; The operator can visually and easily confirm the states of the samples in the sample trackings accommodated and displayed in the pretreatment disk display area 58 and the sample accommodation unit display area 53 on the basis of legend symbols using the sample legend 583. controlled to display a "bar-code" error icon for the target sample on the sample tracking screen  and the sample list screen] , and when a user selects one of the icons each corresponding to a process step of the series of process steps, the icon for the first shutdown step, and the icon for the second shutdown step, display an input screen on the setting screen for inputting the setting information for a process step corresponding to the selected icon [see paras 0015, 0055 and figure 10; When the analysis starts (100), it is determined whether or not the bar-code labels of the samples on the sample tracking conveyed on the conveying path have been able to be correctly read by the bar-code reader . If the labels have not been able to be correctly read, it is controlled to display a "bar-code" error icon for the target sample on the sample tracking screen and the sample list; which corresponds to displaying a screen for inputting the setting information for shutdown/stop processing step]. 
It would have been obvious to one of an ordinary skill in the art, having the teachings of Uno, Sarwar and Tokunaga before the affective filing date of the claimed invention to modify, the sample pretreatment system of Uno and an automatic analyzer of Sarwar to include a menu displaying button for displaying processing menu of the selected sample, as taught by Tokunaga in order provide an automatic analyzer that displays a work flow to help any user of the 
Regarding claim 2, Sarwar discloses wherein the display unit is configured to change an order of arranging the icons corresponding to the process steps, depending on a type of the analysis device [see paras 0070, 0085; when there is information such as a warning, calling attention, and announcement, the user could easily be aware of the information through an displayed icon and a button with its color changed before opening the screen. For example, if a message to be sent to other operators exists in an unread state, this can be notified to the user by change of the icon display of the Workflow Call/Close button 507 to a display of an email icon]. 
Regarding claim 3, Sarwar discloses wherein, regardless of an order of performing the process steps in the pretreatment unit and the analysis device, the display unit is configured to display an input screen of the process step corresponding to the selected icon [see paras 0058-0060; A click of any of the working step buttons 513 (513a, 513b, 513c) on the screen moves screen control to a corresponding work screen. In FIG. 4, after the click of the Delete Sample button, a Samples List and Test Results are displayed in the setting/input display section 510, so that a desired sample can be deleted by selecting it from the Samples List. [0060] When a work to be done is displayed at the working step button 513a, the working step and display color corresponding to the working step button 513a are automatically discriminated according to a particular level of necessity or urgency as in the case of a workflow operation on the system status display].
 Regarding claim 4, Tokunaga discloses wherein the display unit is configured to display on the setting screen a start button for starting performance in the pretreatment unit and the analysis device, and the start button is selectable after the setting information to be set in the 
Regarding claim 5, Tokunaga discloses wherein the display unit configured to change as desired an order of arranging icons displayed on the setting screen [see paras 0034; 0039; arranged are display instruction buttons such as a sample tracking button 371, a reagent button 372, a calibration button 373, an accuracy management button 374, and a data monitor button 375].
Regarding claim 6, Sarwar discloses wherein when the setting information is input on the input screen for setting a first process step, the display unit is configured to input and display the setting information on the input screen for setting a second process step relevant to the first process step [see paras 0042, 0054 and figure 4; The operation guidance section 502 can be reread to mean a workflow display section. On the operation guidance section 502 of the system status display, a Set Up Reagent button, a Delete Sample button, a Calibration button, a Routine QC button, a Wait Reagent QC button, a Print Results button, a Save Results button, and a Maintenance button are arranged in the sequence of their process].

Regarding claim 8, Tokunaga discloses wherein the pretreatment apparatus and the analysis device is configured to perform a dummy analysis in which the series of process steps is performed without introducing in the pretreatment apparatus the sample to be analyzed, and the display unit is configured to display an icon on the setting screen for the dummy analysis [see paras 0042, 0048 and figures 4-5; the operator can smoothly proceed to a step of menu selection while definitely recognizing that the operation is for the selected sample. Further, since the pop-up menu 40 is displayed near the pop-up button 323, a desired menu can be reliably selected with less movement of visual lines].
Regarding claim 9, Sarwar discloses wherein the pretreatment apparatus and the analysis device is configured to perform a standby step for a period of time after one analysis step ends before a subsequent analysis step starts, and  the display unit is configured to display an icon on the setting screen for the standby step [see paras 0055 and figure 2; a reduced workflow display section 511, or a reduced display of work flow, is presented as a part of the status display section 501. When the apparatus is measuring data, the status display section 511 shows such 
Regarding claim 10, Uno discloses an analysis system comprising the pretreatment apparatus and an analysis device [see [0051] – “The analysis operator using the input unit 6 enters and sets the selection of either the clean-up spike or syringe spike as one of the measurement conditions. In the case of the clean-up spike, the content of the sample pretreatment operation which is planned to be used (or has been performed) should also be entered and set (Step S12). It is convenient to configure the system so that the analysis operator can perform these entering and setting tasks by selecting one of the prepared choices. Subsequently, the analysis operator also enters and sets various other measurement conditions, and commands the initiation of the analysis. It should be noted that, in some cases, the SIM measurement targets (i.e. the mass-to-charge ratios and retention times) in the mass spectrometer 2 are also prescribed, as in the case of the simultaneous screening of the residual agricultural chemicals according to the Positive List. Therefore, the system may also be configured an that most of the measurement conditions can be automatically set by the analysis operator simply selecting the type of quantitative analysis, e.g. “the simultaneous screening of residual agricultural chemicals”].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
	Antoni (US Patent Application Publication No. 2017/0067922) discloses the system comprises an analyzer to perform tests a sample according to a first set of instructions, a manager module connected to the analyzer and a first order interface connected to the manager module. 
	Taki et al. (US Patent Application Publication No. 2007/0038411) discloses an analysis device allowing any person to utilize job guidance for setting and assignment operations with high efficiency regardless of a level of skill in an automatic analysis device which has a complicated screen configuration with an increase of functions.
	Okuno et al. (US 2008/0046208 A1) an analyzer  and a display unit 17 or WWW browser pages. and the display unit can show a maximized workflow display.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171